UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


DAVID VANN,

               Plaintiff,
                                   DECISION and ORDER
     -vs-                          No. 6:18-cv-06464(MAT)

THE CITY OF ROCHESTER, a
municipal entity, POLICE OFFICER
MATTHEW DRAKE, IBM # 1956,
POLICE OFFICER STEVEN MITCHELL,
IBM # 2134, INVESTIGATOR JEFFREY
KESTER, IBM # 2230, SERGEANT
JEFFREY LAFAVE, II, IBM # 1634
POLICE OFFICER DAVID E. KEPHART,
IBM # 2074, POLICE OFFICER ADAM
BRODSKY, IBM # 2478, POLICE
OFFICER TIMOTHY DEMPSEY, IBM #
2122, INVESTIGATOR CHRISTOPHER
MUSCATO, IBM # 1331, CAPTAIN
GARY MOXLEY, POLICE OFFICER
ANGEL PAGAN, IBM # 2421, POLICE
OFFICER CHRISTOPHER J. BARBER,
IBM # 1949, SERGEANT DANIEL J.
ZIMMERMAN, IBM # 295, POLICE
OFFICER ERIC MCGRAW, IBM # 2131,
SERGEANT JOSEPH LAIOSA, IBM #
1180, INVESTIGATOR TOMESHA
ANGELO, IBM # 1665, TECHNICIAN
STEPHANIE MINTZ, IBM # 2496, ,
Police Officers “JOHN DOES 1-10”
(whose names are currently
unknown), and other unidentified
members of the Rochester Police
Department, THE COUNTY OF
MONROE, SANDRA DOORLEY,
individually and as District
Attorney of the County of
Monroe, and MICHAEL HARRIGAN, as
an employee of the Monroe County
District Attorney’s Office and
individually,

               Defendants.
I.    Introduction

      Plaintiff    David   Vann    (“Vann”),    represented     by   counsel,

instituted this action pursuant to 42 U.S.C. § 1983 (“§ 1983”)

alleging violations of his constitutional rights by the City of

Rochester (“the City”), the County of Monroe (“the County”), and

the various individual defendants, who are either employees of the

Monroe County District Attorney’s Office (“MCDA”) or the City of

Rochester Police Department (“RPD”). Both the County and the City

have filed motions pursuant to Rule 12(b)(6) of the Federal Rules

of Civil Procedure (“Rule 12(b)(6)”). This Decision and Order

addresses only the City’s motion to dismiss, however.

II.   Factual Background and Procedural History

      The factual summary set forth below is gleaned from the

Amended Complaint’s allegations.1

      A.    Plaintiff’s Arrest

      On September 4, 2015, at approximately 11 p.m., Vann was at

the A&Z Market (“the Market”), a convenience store located on South

Avenue in the City of Rochester which had four properly functioning

video surveillance cameras. Am. Compl. ¶¶ 36-37. Vann paid for a

75-cent loose cigarette or “loosie” by giving cash to the Market’s

owner, “Rafiq.” When handing Vann his change, Rafiq shortchanged

      1

      Solely for purposes of Rule 12(b)(6), the Court has accepted all well-
pleaded factual allegations as true and has drawn all reasonable inferences in
Vann’s favor, Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007), but has
not accorded the same treatment to any legal conclusions couched as factual
allegations. Id. (citation omitted).

                                     -2-
him by approximately $7.00. Vann requested the remaining change he

was due, but Rafiq refused. Vann asked again, and employee “D.A.”

assaulted him and pushed him out of the Market. As Vann began

walking home, D.A. called after him to come back to get his change.

Vann turned around and returned to the Market.

      Meanwhile,     defendant    Officer   Matthew    Drake    (“Drake”)    of

Rochester Police Department (“RPD”) responded to a 911 call from

someone at     the   Market.   Vann   complained to Drake        about   being

shortchanged and being kicked out of the store.                Am. Compl. ¶¶

46-48. Vann, D.A., and Drake were discussing the matter when

defendant RPD Officer Steven Mitchell (“Mitchell”) arrived. While

Drake continued to speak to Vann inside the store, D.A. went

outside to speak with Mitchell. Defendant RPD Investigator Jeffrey

Kester (“Kester”) also responded to the scene.

      At that point, Drake asked Vann to follow him out of the

Market. Vann immediately complied, but Mitchell detained him in the

doorway and prevented him from walking outside for about a minute

and half. Am. Compl. ¶¶ 56-57. Vann again complained to all three

officers about being shortchanged on a regular basis at the Market2

and about being physically kicked out that evening. Id. ¶¶ 58-61.

D.A. admitted to Drake, Kester, and Mitchell that he had assaulted


      2

      About a month later, on October 16, 2015, the owner of the Store was
arrested for felony misuse of food stamps after a year-long federal, state, and
local investigation. Am. Compl. ¶ 62. Vann believes the Mitchell, Kester, and
Drake should have known about this investigation and therefore should have found
him credible. Id. ¶¶ 63-64.

                                      -3-
Vann. Id. ¶ 79. Mitchell, however, told Vann, “[N]o one gives a

fuck about your money,” and directed him to leave or he would be

arrested for trespassing. Id. ¶¶ 65-66.

     Once Vann left the Market he was detained on the sidewalk by

Mitchell, Kester, and Drake; Kester made it clear to Vann he was

not free to leave. Kester and Mitchell placed Vann under arrest and

handcuffed Vann’s wrists behind his back in a painful manner. Am.

Compl. ¶¶ 81-83. Though Vann was not resisting, Mitchell pulled

Vann’s   hands   and   wrists   upwards   toward   his   head,   causing

substantial pain. Id. ¶ 84. Kester grabbed the back of Vann’s neck

and dragged him head-first toward a metal bench on the sidewalk

while Mitchell and Drake pushed Vann from behind. Id. ¶¶ 85-86.

Mitchell, Drake, Kester, Vann all fell to the ground, with Kester

pulling Vann on top of him as he fell and Mitchell and Drake

pushing Vann from behind. Id. ¶¶ 89-92. Vann’s head slammed into

the metal bench as a result of the fall. Id. ¶¶ 87-88. During the

fall, Vann suffered serious injuries, and Kester broke his leg. Id.

¶¶ 94-95.

     Mitchell proceeded to beat Vann for about two minutes by

striking him in the head and body with a closed fist. Am. Compl. ¶¶

97-98. Mitchell then searched Vann, grabbed him by the handcuffs,

dragged him to his feet, and walked him to Mitchell’s vehicle. Id.

¶¶ 99-101. Mitchell slammed Vann into the side of the vehicle and

punched him in the face all while Vann was still handcuffed behind


                                  -4-
his back. Id. ¶¶ 102-04. Drake, who was standing close by, joined

Mitchell in assaulting Vann. Drake and Mitchell slammed Vann into

the vehicle and onto the sidewalk, causing serious injuries to Vann

and   also   injuring   Drake’s   shoulder.   Id.   ¶¶   106-12.   Mitchell

continued to punch Vann in the head and body, grabbed him by the

testicles and shirt, picked him up, and slammed him face-down on

the sidewalk. Id. ¶¶ 113-15.

      While Vann was handcuffed and lying face-down on the sidewalk,

Mitchell sprayed him in the face with pepper spray for about five

seconds, at a distance of two to three inches away from Vann’s

face. Am. Compl. ¶¶ 119-20.       Mitchell sat on Vann’s back and held

him there for about 30 seconds. Id. ¶¶ 121-22. As defendant RPD

Officer David E. Kephart (“Kephart”) arrived on the scene, Mitchell

rolled Vann face-up and punched him in the head and torso. Id. ¶

123. RPD Officers Adam Brodsky (“Brodsky”) and Timothy Dempsey

(“Dempsey”), also defendants in this action, arrived on the scene.

Mitchell, Kephart, and either Brodsky or Dempsey picked up Vann and

slammed him into the sidewalk again, causing serious injuries. Id.

¶¶ 125-27.

      While Brodsky, Dempsey, and Mitchell held Vann on the ground,

Kephart searched Vann’s person, including his pockets and waistband

area, but found no weapons, drugs, or other contraband. Id. ¶¶ 130-

31. Mitchell and Brodsky or Dempsey then pulled Vann to his feet,

dragged his limp body to an RPD vehicle and placed him against the


                                    -5-
side of the vehicle. Id. ¶ 132. Mitchell grabbed Vann by the

handcuffs and pulled his arms above his head for about 60 seconds

before placing him in the vehicle.          Id. ¶¶ 133-37. Defendant RPD

Investigator     Christopher     Muscato    (“Muscato”),   defendant    RPD

Sergeant    Jeffrey    LaFave,   II    (“LaFave”),   and   defendant    RPD

Investigator Tomesha Angelo (“Angelo”) all arrived shortly before

Vann was placed in Mitchell’s patrol car.

     An emergency medical services (“EMS”) team arrived on the

scene and evaluated Vann. Am. Compl. ¶ 140. The EMS personnel

informed LaFave, the supervising officer, that Vann needed to be

transported to the hospital for medical treatment, but LaFave

declined to follow their recommendation. Id. ¶¶ 142-46. Instead,

Mitchell and Kephart brought Vann directly to the Monroe County

Jail (“Jail”).

     Once they arrived at the Jail, Mitchell, Kephart, and “other

defendant officers” removed him from the RPD vehicle, threw him on

the ground, and punched and kicked him numerous times in the head

and body. Am. Compl. ¶ 150. When they brought Vann inside the Jail,

they falsely informed staff that Vann had assaulted both Kester and

Drake and caused them to suffer serious injuries (a broken leg and

separated shoulder, respectively). Id. ¶¶ 151-52. Additionally,

Mitchell, Kester, and other unnamed RPD officers instructed Jail

staff members to place him in solitary confinement and to not

provide    him   any   medical   treatment,   in   retaliation   for   Vann


                                      -6-
resisting arrest and injureding Kester and Drake. Id. ¶¶ 153-55.

      On September 7, 2015, Vann was arraigned and charged with two

counts of Assault in the Second Degree (New York Penal Law (“P.L.”)

§ 120.05(3)), Assault in the Third Degree (P.L. § 120.00(2)),

Resisting Arrest (P.L. § 205.30), and Trespass (P.L. § 140.10).

While awaiting presentation of his case to the grand jury, Vann was

remanded to the custody of the Jail. Am. Compl. ¶¶ 157-59. Despite

being made aware by Vann and his mother that Vann had certain

serious medical conditions, Jail personnel denied him access to his

prescription medications. Id. ¶¶ 160-65. Vann consequently suffered

an exacerbation of his symptoms, which resulted in his involuntary

transfer and admission to a medical facility for four months. Id.

¶¶ 166-68. After being remanded to the Jail on February 3, 2016,

Vann posted bail and was released from custody. Id. ¶ 169.

      B.     The Investigation by the RPD

      Defendants Officer Eric McGraw (“McGraw”), Sergeant Joseph

Laiosa     (“Laiosa”),   F/N/U   Armstrong,3    and   Captain   Gary   Moxley

(“Moxley”) of the RPD viewed the surveillance videotapes and, at

Angelo’s direction, went to see Kester, Drake, and Mitchell to

manufacture a consistent fabricated account of the interactions

among Vann, Kester, Drake, and Mitchell. See Am. Compl. ¶¶ 192-203.

After watching the surveillance videotapes, Angelo, LaFave, RPD


      3

      Although Vann mentions this defendant in the Amended Complaint, he or she
is not listed in the caption.

                                     -7-
Technician     Stephanie     Mintz    (“Mintz”),   RPD   Officer    Christopher

Barber (“Barber”), RPD Sergeant Daniel Zimmerman (“Zimmerman”), RPD

Officer John Doe No. 5 and other unidentified RPD defendants

decided to copy and preserve only the portion of the security

camera video that is date- and time-stamped as “09-04-2015 11:35:00

PM” to “09-04-2015 11:44:59 PM.” This segment of the footage omits

Vann’s arrival at the store and interactions with Rafiq and D.A.

See Am. Compl. ¶¶        204-29.

       Angelo and LaFave ordered Kephart and unspecified officers to

detain witnesses to the incident, including D.A., and obtain

favorable statements from them by whatever means necessary. See Am.

Compl. ¶¶ 230-48. At the time D.A. signed a supporting deposition,

which was drafted by Angelo, D.A. had an open criminal case and a

felony      history.   D.A.’s      supporting   deposition   was     false   and

contradicted by the surveillance video footage. Id. In addition,

Vann   alleges    that    unnamed     police    officers   failed    to   obtain

statements from other individuals depicted in the video, such as

D.A.’s cousin, A.M. Id. ¶¶ 249-68. Angelo drafted the felony

complaints signed by Kester and Drake which falsely accused Vann of

assault. Id. ¶¶ 269-92. Mitchell’s incident report contained a

false narrative of the events at the Market on the night in

question. Id. ¶¶ 293-302.

       C.     The Grand Jury Proceeding

       With    Zimmerman’s      approval,     Angelo   referred     the   felony


                                        -8-
complaints    to    defendant   Assistant      District   Attorney   Michael

Harrigan (“Harrigan”) of the MCDA for presentation to a grand jury.

While preparing Vann’s case for presentation to the grand jury,

Harrigan reviewed the security camera DVD with Mitchell, Kester,

and Drake, and instructed them on how to testify so as to inculpate

Vann and exculpate themselves. Id. ¶¶ 319-26. Mitchell, Kester, and

Drake testified falsely before the grand jury that, among other

things, Vann resisted arrest, fought with the officers, and was not

handcuffed until he was taken to the ground the first time. See id.

¶¶ 327-36. The grand jury returned an indictment on April 29, 2016,

charging Vann with two counts of assaulting a police officer. Id.

¶ 329, 337.

     D.    The Trial

     At trial, Harrigan elicited testimony from D.M., Kester,

Mitchell, Drake that was false and materially contradicted by the

surveillance video. Am. Compl. ¶¶ 370-78. Vann did not present a

defense   case,    instead   relying    upon    cross-examination     of   the

prosecution’s      witnesses.   The   jury   requested    to   see   multiple

playbacks of the surveillance video, including a request to have

the video paused at the moment Vann was being handcuffed. Id. ¶

383. After deliberating less than three hours, the jury returned a

verdict acquitting Vann of all charges. Id. ¶ 384.

     E.    Summary of the Amended Complaint’s Claims

     The Amended Complaint asserts fifteen causes of action as


                                      -9-
follows: (1) warrantless arrest without probable cause against

Kester, Drake, and Mitchell; (2) malicious prosecution under § 1983

against Kester, Drake, Mitchell, Kephart, Mintz, Angelo, Zimmerman,

and LaFave; (3) malicious prosecution under New York State law

against Kester, Drake, Mitchell, Kephart, Mintz, Angelo, Zimmerman,

and LaFave; (4) denial of the right to a fair trial against Kester,

Drake, Mitchell, Kephart, Mintz, Angelo, Barber, Zimmerman, and

LaFave;    (5)   excessive   force   against    Kester,    Mitchell,   Drake,

Kephart, Dempsey, and Brodsky; (6) failure to intervene against

Drake, Mintz, Barber, Dempsey, LaFave, and Angelo; (7) violation of

the Privacy Protection Act, 42 U.S.C. § 2000aa, et seq., against

Angelo, Mintz, Mitchell, Barber, and Zimmerman; (8) supervisory

liability against Zimmerman, Angelo, LaFave, Moxley, and Laiosa;

(9) malicious abuse of process against Kester, Drake, Mitchell,

Kephart,    Mints,   Angelo,   Barber,      Zimmerman,    and   LaFave;   (10)

deliberate indifference to serious medical needs against the City

and RPD defendants; (11) municipal liability against the City for

failure to discipline officers who use excessive force; (12)

municipal liability against the City for failure to discipline

officers who fabricate evidence and commit perjury; (13) municipal

liability against the City for deliberate indifference to the

rights of individuals suffering from mental health conditions; (14)

denial of the right to a fair trial against Harrigan; and (15)

municipal liability against the County for the Monroe County


                                     -10-
District    Attorney   Sandra   Doorley’s   failure   to   supervise   or

discipline prosecutors for violating defendants’ constitutional

rights.

     The City Defendants’ First Motion to Dismiss for Failure to

State a Claim (“Motion to Dismiss”) (Docket No. 19) seeks dismissal

of the failure-to-intervene claim against Mintz as well as counts

seven, eight, nine, ten, eleven, twelve, and thirteen in their

entirety. See City Defendants’ Memorandum of Law (“City Defs’

Mem.”) (Docket No. 19-2). Vann filed a memorandum of law in

opposition, which was improperly docketed as an affidavit on

CM/ECF. See Plaintiff’s Memorandum of Law (“Pl.’s Mem.”) (Docket

No. 21). The City Defendants filed a reply. See City Defendants’

Declaration (“Decl.”) (Docket No. 25), Reply Memorandum of Law

(“Reply”) (Docket No. 25-1), and Exhibit (Docket No. 25-2). The

Motion to Dismiss was submitted without oral argument on December

15, 2018.

III. Rule 12(b)(6) Standard

     To survive a motion to dismiss pursuant to Rule 12(b)(6), a

complaint must contain “enough facts to state a claim to relief

that is plausible on its face.” Twombly, 550 U.S. at 570. A

complaint pleads a claim with facial plausibility when it sets

forth “factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).          A complaint that


                                  -11-
consists   merely    of    “labels   and    conclusions[,]”   “a   formulaic

recitation of the elements of a cause of action[,]” or “‘naked

assertion[s]’ devoid of ‘further factual enhancement’” does not

meet the plausibility standard. Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 555, 557).

IV.   Discussion

      A.   The Seventh Claim for Violating the Privacy Protection
           Act Is Dismissed

      The City Defendants move to dismiss the seventh cause of

action alleging a violation of the Privacy Protection Act (“PPA”),

codified at 42 U.S.C. § 2000aa. “The PPA prohibits the government

from [searching for or] seizing certain materials . . . that are

intended for publication.” Guest v. Leis, 255 F.3d 325, 340 (6th

Cir. 2001). Vann relies on 42 U.S.C. § 2000aa-6, which provides a

private right of action for violating the PPA. The prima facie

elements of a such a claim are as follows: (1) a government officer

or    employee,    (2)    in   connection    with   the   investigation   or

prosecution of a criminal offense, (3) searched for or seized (a)

work product materials possessed by a person reasonably believed to

have a purpose to disseminate to the public a newspaper, book,

broadcast, or other similar form of public communication; or (b)

documentary materials possessed by a person in connection with a

purpose to disseminate to the public a newspaper, book, broadcast,

or other similar form of public communication; (4) in or affecting

interstate or foreign commerce. 42 U.S.C. § 2000aa.

                                     -12-
     Vann notes that “documentary materials” as defined              in 42

U.S.C. § 2000aa-7(a) includes “materials upon which information is

recorded,”   and   thus   they   include   the   security   camera   video

recording of the incident at the Market. Pl.’s Mem. at 29. He

argues that he was “aggrieved” by the RPD’s “seizure of only a

portion” of the video because the portion that was not collected

and preserved was favorable to him and constituted Brady/Vilardi

material. Id. (citing Am. Compl. ¶ 222). Vann speculates that

Rafiq, the store owner, and D.A., the employee who assaulted him,

had a “strong incentive to publicly disseminate the video to the

news media” or “could have used the possibility of publishing the

video as leverage” to forestall the RPD from demanding that they

cooperate in Vann’s criminal prosecution. Pl.’s Mem. at 29-30.

     This claim is specious. The Amended Complaint contains no non-

speculative allegations suggesting that the RPD has searched for or

seized materials intended for publication in interstate commerce,

and therefore it fails to state a plausible claim arising under 42

U.S.C. § 2000aa-6. Consequently, the seventh cause of action will

be dismissed with prejudice.

     B.   The Eighth Claim for Supervisory Liability May Proceed

     The City Defendants seek dismissal of the eighth cause of

action asserting supervisory liability against Zimmerman, Angelo,

LaFave, Moxley, and Laiosa. The Amended Complaint asserts that

these defendants “personally caused plaintiff’s constitutional


                                   -13-
injuries by being deliberately or consciously indifferent to the

rights of others in failing to properly supervise, train, and

discipline their subordinate employees.” Am. Compl. ¶ 540.

      The City Defendants’ argument on this point is conclusory and

largely cites case law on municipal liability, not supervisory

liability. See City Defs’ Mem.          (Docket No. 19-2) at 5-6 of 14.4 It

is not the Court’s job to make litigants’ argument for them, and

the City Defendants simply have not demonstrated their entitlement

to dismissal of the eighth claim for relief. Accordingly, it may

proceed.

      C.    The Ninth     Claim   for    Malicious    Abuse   of    Process   Is
            Dismissed


      The City Defendants move to dismiss the ninth cause of action,

which alleges malicious abuse of process by a number of RPD

officers (Kester, Drake, Kephart, Angelo, Barber, Zimmerman, Mintz

and LaFave).      The Second Circuit has held that “section 1983

liability may lie for malicious abuse of criminal process.” Cook v.

Sheldon, 41 F.3d 73, 80 (2d Cir. 1994). “In New York, ‘a malicious

abuse-of-process claim lies against a defendant who (1) employs

regularly issued legal process to compel performance or forbearance

of   some   act   (2)   with   intent    to   do   harm   without   excuse    of

justification, and (3) in order to obtain a collateral objective


      4

      The City Defendants’ Memorandum of Law is unpaginated. The Court therefore
has cited to the page numbers automatically assigned by CM/ECF.

                                     -14-
that is outside the legitimate ends of the process.’” Savino v.

City of New York, 331 F.3d 63, 76 (2d Cir. 2003) (quoting Cook, 41

F.3d at 80).

       “[I]t is not sufficient for a plaintiff to allege that the

defendants were seeking to retaliate against him by pursuing his

arrest and prosecution. Instead, he must claim that they aimed to

achieve a collateral purpose beyond or in addition to his criminal

prosecution.” Id. at 77. In other words, the use of the instrument

or process must have itself been improper. See Curiano v. Suozzi,

63 N.Y.2d 113, (1984) (dismissing the plaintiffs’ abuse of process

claim because “[t]hey do not contend that the summons issued by

defendants was improperly used after it was issued but only that

defendants acted maliciously in bringing the action”).

       The Court agrees with the City Defendants that Vann has failed

to state a plausible claim for malicious abuse of process under New

York law because he has not plausibly alleged the “collateral

purpose” element of such a claim. Vann alleges that the RPD

defendants named in this cause of action caused him to be arrested

and prosecuted in order to obtain a collateral objective outside

the   legitimate    ends     of   the   legal    process,   namely,   avoiding

discipline for their abuse of authority and acts of brutality, and

to    retaliate    against    him   for    the   injuries   they   caused   to

themselves. Am. Compl. ¶ 547. Vann thus alleges, at most, an

improper motive, not an improper purpose. See, e.g., Gilliard v.


                                        -15-
City of N.Y., No. 10–CV–5187(NGG)(CLP), 2013 WL 521529, at *14

(E.D.N.Y. Feb. 11, 2013) (“At most, [d]efendants issued the summons

with the improper motive of covering up their abuse of authority in

arresting plaintiff . . .[,][b]ut an improper motive does not

equate to an improper purpose; the [d]efendants used the process of

the court for the purposes for which the law created[.]”) (internal

quotations and brackets omitted); Dotson v. Farrugia, No. 11 Civ.

1126(PAE), 2012 WL 996997, *8 (S.D.N.Y. Mar. 26, 2012) (plaintiff’s

contention that the summons was issued to in retaliation “for his

perceived affront, and to attempt to cover up the wrongdoing of the

[c]ourt [o]fficers in having arrested plaintiff” was insufficient

to state a claim for abuse of process; “[t]hese allegations, . . .

even if taken as true, do not support a claim for abuse of process,

because   they    allege    only    an   improper   motive,   which   is   not

actionable,      rather    than    an    ulterior   collateral   purpose   or

objective”) (internal quotations omitted). The Amended Complaint

fails to state a plausible claim for malicious abuse of process.

Accordingly, the ninth cause of action will be dismissed with

prejudice.

     D.    The Tenth Claim for Deliberate Medical Indifference May
           Proceed

     The City Defendants move to dismiss the tenth claim which

alleges that the defendant RPD officers present on the scene denied

Vann access to medical care for the serious injuries he suffered

during the use of force incident, and later instructed the staff at

                                        -16-
the Jail to deny him access to medical care. The City Defendants

argue that Vann improperly failed to state this claim as a Fifth or

Eighth   Amendment     violation.         Neither     of     these   constitutional

amendments    are    pertinent       here.       Instead,    because      Vann    was   a

pre-trial detainee in State custody at the time of the alleged

violation, the source of his constitutional rights for a claim of

deliberate indifference to serious medical needs is the Fourteenth

Amendment’s Due Process Clause, not the Eighth Amendment. See Cuoco

v. Moritsugu, 222 F.3d 99, 106 (2d Cir. 2000) (explaining that a

pre-trial detainee is “not being ‘punished,’ the ‘cruel and unusual

punishment’     proscription         of    the      Eighth     Amendment         to   the

Constitution does not apply”).

      Nonetheless, courts have traditionally applied the same two-

part test whether the claim was brought by an inmate under the

Eighth   Amendment    or   by    a    pretrial       detainee    pursuant        to   the

Fourteenth Amendment. See, e.g., Caiozzo v. Koreman, 581 F.3d 63,

71 (2d Cir. 2009) (holding that the same subjective standard for

deliberate indifference claims under the Eighth Amendment’s Cruel

and   Unusual   Punishments          Clause       should     apply   to    deliberate

indifference claims under the Fourteenth Amendment’s Due Process

Clause). However, Caiozzo, relied upon by the City Defendants, was

overruled by Darnell v. Pineiro, 849 F.3d 17 (2d Cir. 2017), in the

wake of the Supreme Court’s decision in Kingsley v. Hendrickson,

___ U.S. ____, 135 S. Ct. 2466, 192 L. Ed.2d 416 (2015). In


                                          -17-
Kingsley, “the Supreme Court held that, for excessive force claims

brought under the Due Process Clause of the Fourteenth Amendment,

‘a pretrial detainee must show only that the force purposely or

knowingly used against him was objectively unreasonable.’” Darnell,

849 F.3d at 21 (quotation omitted).

     Darnell observed that Kingsley’s holding “has undercut the

reasoning in Caiozzo[,]” 849 F.3d at 33 (footnote omitted), and

thus Caiozzo was “overruled to the extent that it determined that

the standard for deliberate indifference is the same under the

Fourteenth Amendment as it is under the Eighth Amendment.” Id. at

35 (footnote omitted); see also id. (“concluding that deliberate

indifference should be defined objectively for a claim of a due

process violation”) (citation omitted).

     “While the Second Circuit’s holding in Darnell was applied to

a claim of deliberate indifference to unconstitutional conditions

of confinement, a footnote in Darnell indicates that ‘deliberate

indifference means the same thing for each type of claim under the

Fourteenth Amendment.’” Walker v. Wright, No. 3:17-CV-425(JCH),

2018 WL 2225009, at *5 (D. Conn. May 15, 2018) (quoting Darnell,

849 F.3d at 33 n.9). Consequently, district courts in this Circuit

have “applied Darnell’s objective ‘mens rea’ prong to claims of

deliberate   indifference   to   serious   medical   needs   under   the

Fourteenth Amendment.” Id. (citing Lloyd v. City of New York, 246

F. Supp.3d 704, 718–19 (S.D.N.Y. 2017) (“read[ing] Darnell to


                                 -18-
require that the ‘mens rea prong’ of deliberate indifference to

serious medical needs claims under the Fourteenth Amendment be

analyzed objectively: rather than ask whether the charged official

‘kn[ew] of and disregard[ed] an excessive risk to inmate health or

safety,’ courts are to instead determine whether the official

‘knew, or should have known’ that his or her conduct ‘posed an

excessive risk to health or safety’”) (quoting Darnell, 849 F.3d at

33, 35).

     Vann alleges that he was beaten extensively about his head and

body by multiple individuals, had his head slammed into a metal

bench, was body-slammed into a vehicle and onto the ground, and was

pepper-sprayed in the face at close range, among other things. When

EMS personnel arrived and examined him, they recommended to the RPD

officers on the scene that he be transported to the hospital, but

the RPD officers refused to take him to the hospital or allow the

EMS personnel to take him to the hospital. Am. Compl. ¶¶ 141-43.

     The City Defendants assert that the Amended Complaint does not

state a plausible deliberate indifference claim because it contains

no allegation of any injuries that were “objectively serious to

mandate [them] to provide transportation to a medical facility or

EMS related medical care[.]” City Defs’ Mem. at 9 of 14. The City

Defendants   concede   that     an   argument    could    be   made   that   Vann

satisfied    the   subjective    prong   (now,    under    Darnell,    properly

referred to as the mens rea prong) of the test. Id.


                                     -19-
     While    Vann    states   that     he    suffered     “serious   physical

injuries,” he does not enumerate them. E.g., Am. Compl. ¶¶ 88, 94,

111. The Court finds that this is not fatal to Vann’s ability to

state a claim in this case, however. The Second Circuit has

recognized that, among the relevant factors for determining whether

a serious medical need exists are “[t]he existence of an injury

that a reasonable doctor or patient would find important and worthy

of comment or treatment . . . .” Chance v. Armstrong, 143 F.3d 698,

702 (2d Cir. 1998) (quoting McGuckin v. Smith, 974 F.2d 1050,

1059-60 (9th Cir. 1992), overruled on other grounds, WMX Tech.,

Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997)). Given the nature of

the beating    Vann   describes, and         the   fact   that   EMS personnel

recommended further treatment at the hospital, Vann has plausibly

alleged that he had an injury that a reasonable doctor would find

important and worthy of treatment. Thus, the Amended Complaint

pleads a sufficiently “serious medical need” for purposes of a

Fourteenth Amendment deliberate medical indifference claim. In

addition, Vann has plausibly alleged that the RPD defendants,

having received a recommendation from individuals specially trained

in emergency medicine to bring Vann to the hospital for treatment

of his injuries, either knew or should have known that their

conduct in denying him medical treatment posed an excessive risk to

health or safety. Thus, as the City Defendants essentially concede,

Vann has plausibly alleged that the RPD defendants acted with the


                                      -20-
requisite mens rea. The tenth cause of action accordingly may

proceed.

     E.    The Eleventh and Twelfth Claims Alleging Municipal
           Liability May Proceed but the Thirteenth Claim for
           Municipal Liability Is Dismissed With Prejudice

     The City Defendants move to dismiss the eleventh, twelfth, and

thirteenth causes of action which allege municipal liability under

Monell. The eleventh claim asserts that the City has deliberately

and systemically failed to discipline RPD officers who use force

without justification, even when this allegedly unlawful use of

force is captured on video. Am. Compl. ¶ 566. The twelfth claim

alleges that RPD officers have a policy, practice and custom of

fabricating their accounts of their interactions with arrestees in

official RPD paperwork and charging documents, and testifying

falsely in court, in an attempt to justify false arrests and

excessive use of force incidents, and that the City is aware of

this but tolerates and encourages it. See Am. Compl. ¶¶ 723-52. The

thirteenth cause of action asserts that City and the RPD maintain

an unconstitutional policy, practice and custom of failing to train

RPD officers in how to interact with individuals suffering from

mental illnesses. See Am. Compl. ¶¶ 753-86.

           1.   Municipal Liability Under Monell

     A municipality or other local government may be liable under

§ 1983 “if the governmental body itself ‘subjects’ a person to a

deprivation of rights or ‘causes’ a person ‘to be subjected’ to


                               -21-
such deprivation.”       Connick v. Thompson, 563 U.S. 51, 60–61 (2011)

(quoting Monell, 436 U.S. at 692). Since vicarious liability is

unavailable     under    §    1983,    local    governmental     entities      are

responsible    only     for   “their   own     illegal    acts[,]”   Pembaur    v.

Cincinnati, 475 U.S. 469, 479 (1986) (citing Monell, 436 U.S. at

665–83), not “for their employees’ actions.” Connick, 563 U.S. at

60 (citing Monell, 436 U.S. at 691; other citations omitted).

       An essential element of a Monell claim is that the plaintiff’s

injury was caused by an “action [taken] pursuant to official

municipal policy[.]” Monell, 436 U.S. at 691. A plaintiff may

allege the “policy, custom or practice” requirement in several

ways. See, e.g., Brandon v. City of N.Y., 705 F. Supp.2d 261, 276-

77 (S.D.N.Y. 2010) (collecting cases). Here, the Amended Complaint

suggests that the City has “a practice so consistent and widespread

that, although not expressly authorized, constitutes a custom or

usage of which a supervising policy-maker must have been aware,”

id. (citing, inter alia, City of St. Louis v. Prapotnik, 485 U.S.

112,    127   (1988)),    and   that    there     has    been   “a   failure    by

policymakers    to    provide    adequate      training    or   supervision    to

subordinates to such an extent that it amounts to deliberate

indifference to the rights of those who come into contact with the

municipal employees,” id. (citing City of Canton v. Harris, 489

U.S. 378, 388 (1989); other citation omitted).

       While City of Canton addressed a failure-to-train claim, “the


                                       -22-
stringent causation and culpability requirements set out in that

case have been applied to a broad range of supervisory liability

claims,” id., including those alleging failure to supervise and

failure to discipline. Id. (citations omitted). To prove deliberate

indifference as required by City of Canton, “the plaintiff must

show that the need for more or better supervision to protect

against constitutional violations was obvious.” Vann v. City of New

York, 72 F.3d 1040, 1049 (2d Cir. 1995) (citing City of Canton, 489

U.S. at 390). “An obvious need may be demonstrated through proof of

repeated    complaints   of    civil   rights   violations;      deliberate

indifference may be inferred if the complaints are followed by no

meaningful attempt on the part of the municipality to investigate

or to forestall further incidents.” Id. (citations omitted).

           2.    Eleventh Claim

     In support of the eleventh cause of action, Vann alleges that

he was injured by the City’s and the RPD’s failure to discipline

officers who use excessive force without justification when making

arrests; that the City Defendants are aware of numerous instances

of RPD officers using unjustified excessive force when making

arrests; and that the City Defendants have demonstrated their

deliberate indifference to this widespread practice by not only

failing    to   discipline    offending   RPD   officers   but    actively

reinforcing this practice by granting them awards and promotions.

See Am. Compl. ¶¶ 566-73. Vann has identified at least sixteen


                                   -23-
instances between 2002 and 2017 wherein RPD officers allegedly used

excessive force in detaining arrestees. See Am. Compl. ¶¶ 578-92;

596-614;       615-51;    652-73;     674-87;   697-708.     Vann    affirmatively

alleges that the City was aware of each of these instances and that

it   failed     to   perform    a     meaningful   investigation       into   those

instances and failed to discipline the involved officers, even

where    the    alleged    constitutional       violations    were    blatant   and

preserved on videotape.         The Court accordingly finds that Vann has

plausibly stated the elements of a Monell claim. In addition,

Plaintiff alleges that although the City publically claims to

follow     certain       procedures     in   investigating     excessive      force

complaints, such as having a Professional Standards Section (“PSS”)

within the RPD and a Civilian Review Board (“CRB”), these entities

are simply window-dressing, as demonstrated by their failure to

recommend disciplinary or other action against RPD officers who

engage in constitutional violations such as the use of excessive

force. The Court finds that these allegations, which it is required

to treat as true at this stage of the proceedings, are sufficient

to state a claim under Monell with respect to the City’s alleged

deliberate indifference to the excessive use of force by its police

officers.       See, e.g., Batista v. Rodriguez, 702 F.2d 393, 397 (2d

Cir. 1983) (stating that “municipal inaction such as the persistent

failure to discipline subordinates who violate civil rights could

give rise to an inference of an unlawful municipal policy of


                                         -24-
ratification of unconstitutional conduct within the meaning of

Monell”).

            3.    Twelfth Claim

     For his twelfth cause of action, Vann alleges that the RPD

officers named     as    defendants    intentionally    destroyed evidence

favorable    to   him,    coerced     eyewitnesses     into   signing   false

statements, fabricated their accounts of the incident at the Market

to justify their use of excessive force, and testified falsely

against him at the grand jury and at trial. Am. Compl. ¶ 723. He

asserts that the RPD defendants’ actions were taken pursuant to the

RPD’s policy, practice, and custom of having its officers fabricate

their accounts of their interactions with arrestees in official

paperwork and charging documents, and then testify falsely in

court, in an attempt to justify false arrests and excessive use of

force incidents. Id. ¶ 723. Vann accuses high-ranking City and RPD

officials, including former RPD chief James Sheppard (“Sheppard”),

of being aware of, and perpetuating, these unlawful policies. Id.

¶¶ 724-25.

     The City Defendants argue that Vann has failed to plead the

existence of an official municipal policy, practice, or custom

regarding the fabrication of charges and presentation of false

testimony    against wrongfully       arrested   individuals.    However,   a

municipal “policy or custom need not be memorialized in a specific

rule or regulation.”      Kern v. City of Rochester, 93 F.3d 38, 44 (2d


                                      -25-
Cir. 1996) (citation omitted).          To the contrary, “the [Supreme]

Court has long recognized that a plaintiff may be able to prove the

existence of a widespread practice that, although not authorized by

written law or express municipal policy, is ‘so permanent and well

settled as to constitute a “custom or usage” with the force of

law.’” Praprotnik, 485 U.S. at 127 (quotation omitted).

      The Court finds that Vann has affirmatively alleged the

existence of a longstanding RPD policy or practice of filing false

charges and testifying falsely against arrestees that, while not

officially memorialized, is sufficiently widespread that it fairly

can be said to represent official RPD policy. In particular, the

Amended Complaint alleges that Sheppard, the former chief of the

RPD, has admitted in sworn testimony that the RPD has a policy

pursuant to which RPD officers are instructed to issue dispersal

orders to individuals lawfully present on public sidewalks and, if

the individuals fail to display the proper degree of deference or

subservience, to arrest them on trumped-up “cover charges” such as

disorderly     conduct,     trespass,       obstruction    of    governmental

administration, and harassment. Am. Compl. ¶ 725. The Court offers

no opinion on the likelihood that Vann will be able to prove this

allegation at trial; however, at this motion to dismiss stage, the

Court is required to accept it as true.5 Moreover, Vann has set


      5

      Accord Keene v. City of Rochester, No. 6:17-CV-06708-MAT, 2018 WL 1697486,
at *5 (W.D.N.Y. Apr. 7, 2018).

                                     -26-
forth allegations concerning multiple specific instances wherein

this policy, practice, or custom was employed by RPD officers in

performing their policing duties.   See id. ¶¶ 726-40. Accordingly,

the Court finds that dismissal is not warranted on this claim.

          4.   Thirteenth Claim

     In support of his thirteenth cause of action, Vann alleges

that the cause of his false arrest and excessive use of force was

the RPD officers’ “lack of training on identifying individuals

suffering from mental health conditions, and how to properly

interact with such individuals.” Am. Compl. ¶ 756. He alleges that

the City and the RPD lack any rules, regulations, or standards

governing officers’ interactions with individuals suffering from

either chronic or acute mental illnesses, and that they do not

provide any training, either at the police academy or in-service,

regarding how to safely and lawfully interact with individuals

suffering from either chronic or acute mental illnesses. Id. ¶¶

757-58. However, based on Vann’s own allegations, there was nothing

about his behavior and statements at the time of the incident at

the Market that would have put any of the responding RPD officers

on actual or constructive notice that he was suffering from any

type of mental illness or other condition that could affect his

psychiatric functioning. It is therefore unclear how Mitchell,

Kester, and Drake “should have known that Mr. Vann was suffering

from a mental health condition when they were interacting with him


                               -27-
on the night of the incident.” Am. Compl. ¶ 755. This significantly

undermines the plausibility of Vann’s claim.

       Vann then completely contradicts his allegations about the

lack of training provided to RPD officers by asserting that the RPD

does have an Emotionally Disturbed Persons Response Team (“EDPRT”).

Quoting from the City’s website, Vann states that this consists of

“[a] group of employees specially trained, on a voluntary basis, to

deal   with   emotionally   disturbed    individuals   in   a   variety   of

situations in the Rochester community. These situations may include

suicidal persons, persons exhibiting irrational behavior, handling

psychiatric patients, the homeless, various mental health concerns

and/or referrals, and any other situations that deal specifically

with the needs of the mental health community and emotionally

disturbed persons.” Am. Compl. ¶ 768 (quotation and footnote

omitted; emphasis in original). Thus, the RPD apparently does have

some type of training program and policy regarding interactions

between officers and citizens with mental health issues.

       Where, as here, a municipality “has a training program, a

plaintiff must . . . ‘identify a specific deficiency in the city’s

training program and establish that that deficiency is “closely

related to the ultimate injury,” such that it “actually caused” the

constitutional deprivation.’” Wray v. City of N.Y., 490 F.3d 189,

196 (2d Cir. 2007) (quoting Amnesty Am. v. Town of W. Hartford, 361

F.3d 113, 129 (2d Cir. 2004); further quotation omitted). “The fact


                                  -28-
that a deprivation of a constitutional rights may have occurred

does not, in and of itself, establish an inadequacy in training and

supervision.” Marte v. New York City Police Dep't, No. 10 CIV. 3706

PKC, 2010 WL 4176696, at *3 (S.D.N.Y. Oct. 12, 2010) (citing

Jenkins v. City of N.Y., 478 F.3d 76, 95 (2d Cir. 2007) (“A

training program is not inadequate merely because a few of its

graduates deviate from what they were taught.”)). Vann, however,

does not identify a specific deficiency in the RPD’s Emotionally

Disturbed Persons Response Team program. Instead, he simply asserts

that no RPD officers ever receive any training on how to properly

and lawfully interact with individuals who have mental health

issues, yet this appears to be belied by the existence of the

EDPRT. The foregoing deficiencies are sufficient for this Court to

conclude that Vann has not stated a plausible failure to train

Monell claim in the thirteenth cause of action. See, e.g., Marte,

2010 WL 4176696, at *3 (finding that while the plaintiffs alleged

that the NYPD and Task Force are responsible for training and

supervision of its officers, they failed to plead “any facts that

plausibly   allege   a   specific    deficiency    in   the   training   or

supervision   program    that   accounts   for    deprivation    of   their

constitutional rights”) (citing Iqbal, 129 S. Ct. at 1949 (to

defeat a motion to dismiss, the plaintiff must plead “factual

content that allows the court to draw reasonable inference that the

defendant is liable for the misconduct alleged”)). Accordingly, the


                                    -29-
thirteenth claim will be dismissed.

     F.   The Motion to Dismiss the Failure to Intervene Claim
          Against Mintz in Claim Six Is Denied

     The City Defendants move to dismiss the failure to intervene

claim against Mintz, an RPD technician, on the basis that there

“would be no reasonable steps for a technician to take in regards

to intervening in an arrest by uniformed officers.” City Defs’ Mem.

at 4 of 14. However, as Vann points out, the City Defendants have

misunderstood his failure-to-intervene claim against Mintz, as set

forth in the sixth cause of action. Vann does not allege that Mintz

should have intervened to stop the use of excessive force or

unlawful arrest; rather, he contends that her failure to intervene

occurred in the context of her collecting and preserving evidence.

Specifically, Vann alleges that Mintz watched the security camera

videotape but, after being ordered by Angelo to preserve only a

specific portion of the videotape, Mintz “failed to intervene and

copy, collect, and preserve” the portions that allegedly were

favorable to Vann. See Am. Compl. ¶ 220. Since the City Defendants’

argument for dismissing the failure to intervene claim does not

address the Amended Complaint’s actual allegations against Mintz,

the request to dismiss this claim is denied.

     G.   The Request for a More Definite Statement Is Denied

     In the Motion to Dismiss, the City also has moved for a more

definite statement pursuant to Rule 12(e) of the Federal Rules of

Civil Procedure, which provides in relevant part as follows: “If a

                               -30-
pleading to which a responsive pleading is permitted is so vague or

ambiguous that a party cannot reasonably be required to frame a

responsive   pleading,   the      party   may    move   for   a    more definite

statement before interposing a responsive pleading.” Fed. R. Civ.

P. 12(e). “A motion pursuant to Rule 12(e) should not be granted

‘unless the complaint is so excessively vague and ambiguous as to

be unintelligible and as to prejudice the defendant seriously in

attempting to answer it.’” ESI, Inc. v. Coastal Corp., 61 F.

Supp.2d 35, 68 (S.D.N.Y. 1999) (quoting Tagare v. NYNEX Network

Systems Co., 921 F. Supp. 1146, 1153 (S.D.N.Y. 1996); further

quotation omitted).

     While the Amended Complaint is ponderously long and at times

unduly    repetitive,   it   is    neither      vague   nor       unintelligible.

Therefore, relief under Rule 12(e) is unwarranted. See Kok v. First

Unum Life Ins. Co., 154 F. Supp. 2d 777, 782 (S.D.N.Y. 2001)

(denying relief under Rule 12(e) where “pleading is skimpy, but not

unintelligible, and plaintiff will not be prejudiced by an attempt

to answer it”).

     H.     The Request to Strike Is Denied

     The City Defendants have moved, pursuant to Rule 12(f) of the

Federal Rules of Civil Procedure, to strike “all of the media

sources cited to and incorporated by reference” into the Amended

Complaint. Rule 12(f) allows the court to “strike from a pleading

an insufficient defense or any redundant, immaterial, impertinent,


                                     -31-
or scandalous matter[,]” either sua sponte or on motion. Fed. R.

Civ. P. 12(f). In the Second Circuit, when “deciding whether to

strike a Rule 12(f) motion on the ground that the matter is

impertinent and immaterial, it is settled that the motion will be

denied, unless it can be shown that no evidence in support of the

allegation would be admissible.” Lipsky v. Commonwealth United

Corp., 551 F.2d 887, 893 (2d Cir. 1976) (collecting cases).

     The   City    Defendants   argue   that   the   media   materials

incorporated by reference into the complaint are not “sufficiently

factual or evidentiary,” but they cite no legal authority for this

assertion. The Second Circuit has explained that “[e]videntiary

questions . . . should especially be avoided at such a preliminary

stage of the proceedings[,]” and “ordinarily neither a district

court nor an appellate court should decide to strike a portion of

the complaint on the grounds that the material could not possibly

be relevant on the sterile field of the pleadings alone.” Lipsky,

551 F.2d at 893.    Since the City Defendants have not attempted to

show that the matter sought to be stricken “could not possibly be

relevant,” id., they have not justified their demand for relief

under Rule 12(f). Therefore, the Court declines to strike any

portion of the Amended Complaint under Rule 12(f).

V.   Conclusion and Orders

     For the foregoing reasons, the City Defendants’ First Motion

to Dismiss for Failure to State a Claim (Docket No. 19) is granted


                                 -32-
in part and denied in part. Accordingly, it is hereby

     ORDERED that the Motion to Dismiss is granted to the extent

that the seventh claim (violation of the Privacy Protection Act);

the ninth claim (malicious abuse of process); and the thirteenth

claim (municipal liability) are dismissed with prejudice. It is

further

     ORDERED that Motion to Dismiss is denied to the extent that

the following claims may proceed: the sixth claim (failure to

intervene as to Stephanie Mintz); the eighth claim (supervisory

liability); the tenth claim (deliberate medical indifference); and

the eleventh and twelfth claims (municipal liability). It is

further

     ORDERED that the request for a more definite statement under

Rule 12(e) and the request to strike under Rule 12(f) are denied.

     IT IS SO ORDERED.

                                  s/ Michael A. Telesca

                                  HON. MICHAEL A. TELESCA
                                United States District Judge


Dated:    March 25, 2019
          Rochester, New York




                                -33-
